 
Exhibit 10.1

 
 
AMENDMENT TO LOAN AND SECURITY AGREEMENT


This AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made as of
February 17, 2017, by and between MAINTECH, INCORPORATED (“Borrower”) and BANK
OF AMERICA, N.A. (“Lender”).
 
W I T N E S S E T H :


WHEREAS, the parties hereto have entered into a Loan and Security Agreement
dated as of February 17, 2016 (as amended or otherwise modified from time to
time, the “Loan Agreement”) and various instruments, guaranties, agreements and
other documents executed and/or delivered in connection therewith (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, restated, renewed, extended, substituted, modified or
supplemented from time to time, collectively, the “Loan Documents”); and
 
WHEREAS, Borrower has requested that Lender amend certain provisions of the Loan
Agreement; and
 
WHEREAS, Lender has agreed to accommodate Borrower’s request, subject to the
terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the foregoing, and for good and other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1
DEFINITIONS.

 
Capitalized terms used in this Amendment and not otherwise defined shall have
the meanings ascribed to such terms in the Loan Agreement.
 

SECTION 2
AMENDMENT.

 
The definition of “Revolver Termination Date” set forth in Section 1.1 of the
Loan Agreement is hereby amended and restated in  its entirety as follows:
 
 ““Revolver Termination Date” means March 17, 2017.”
 
SECTION 3
AMENDMENT AND EXTENSION FEE.

 
On the date hereof, in consideration of the amendment to the Loan Agreement
requested by Borrower and agreed to by Lender, Borrower shall pay to Lender an
amendment and extension fee in the amount of $5,000 (the “Amendment and
Extension Fee”).  The Amendment and Extension Fee shall be fully earned, due and
payable on the date hereof and shall not be subject to refund, rebate or
proration for any reason whatsoever.
 
SECTION 4
PROVISIONS OF GENERAL APPLICATION

 
4.1 Representations in Loan Documents.  Each of the representations and
warranties made by or on behalf of Borrower to Lender in any of the Loan
Documents was true and correct when made and is true and correct in all material
respects on and as of the date of this Amendment with the same full force and
effect as if each of such representations and warranties had been made by or on
behalf of Borrower on the date hereof and in this Amendment (other than such
representations and warranties that relate solely to a specific prior date,
which such representation and warranties were true and correct in all material
respects only as of that specific prior date). 
 
 

--------------------------------------------------------------------------------

 
Borrower hereby represents and warrants to Lender that (a) no Event of Default
or act, omission, thing or condition which upon giving of notice or lapse of
time, or both, might constitute an Event of Default, exists immediately prior to
the execution of this Amendment and (b) no Event of Default or act, omission,
thing or condition, which upon giving of notice or lapse of time, or both, might
constitute an Event of Default, will exist immediately after the execution of
this Amendment.
 
4.2 Binding Effect of Documents. This Amendment and the other Loan Documents
have been duly executed and delivered to the Lender by Borrower and are in full
force and effect, as modified hereby.
 
4.3 Conditions to Effectiveness.  The effectiveness of the terms and provisions
of this Amendment shall be subject to the receipt by Lender of: (a) this
Amendment, duly authorized, executed and delivered by Borrower and Lender, and
(b) the Amendment and Extension Fee.
 
4.4 Effect of this Amendment.  Except as modified pursuant hereto, no other
changes or modifications to the Loan Documents are intended or implied and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the effective date hereof.  To the
extent of conflict between the terms of this Amendment and the other Loan
Documents, the terms of this Amendment shall control.  The Loan Agreement and
this Amendment shall be read and construed as one agreement.
 
4.5 Further Assurances.  The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.
 
4.6 Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
 
4.7 Governing Law.  THIS AMENDMENT SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.
 
4.8 Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall constitute but one and the same Amendment.  In making proof
of this Amendment, it shall not be necessary to produce or account for more than
one counterpart thereof signed by each of the parties hereto.  Delivery of a
signature page hereto by telecopy or other electronic means shall be effective
as delivery of a manually executed counterpart hereof.
 
[Signature page follows]




 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to Loan
and Security Agreement as of the date first written above.
 


 

 
MAINTECH, INCORPORATED, as Borrower
                   
By:
/s/ Kevin Hannon
     
Name:
Kevin Hannon
     
Title:
VP and Treasurer
 



 
 

 
BANK OF AMERICA, N.A., as Lender
                   
By:
/s/ Robert Scalzitti
     
Name:
Robert Scalzitti
     
Title:
Senior Vice President
 







 
 
 
 
 
 
 
 
 
Amendment to Loan and Security Agreement

--------------------------------------------------------------------------------